Mr. Presiding Justice Niehaus delivered the opinion of the court. Abstract of the Decision. 1. Intoxicating liquors, § 151*—when evidence insufficient to sustain conviction for illegally selling intoxicating liquor in anti-saloon territory. In a prosecution for illegally selling intoxicating liquor1 in anti-saloon territory and maintaining a nuisance, where a conviction was had upon two of eleven counts, and it appeared that of the four witnesses upon whose testimony the People relied for a conviction one did not sufficiently connect the plaintiff with the sale testified to, another was impeached and the remaining two must have been mistaken in their testimony, held that the verdict was not based upon sufficiently reliable evidence to sustain a conviction in a criminal case. 2. Chiminal law, § 207*—when abridgment of right of cross-examination prejudicial error. It is prejudicial error to unduly abridge the right of cross-examination to which a defendant in a criminal case is entitled.